Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, D’AFONSECA et al. [US Patent Application Publication 2016/0320505 Al], fails to anticipate or render obvious determining time-shifts between the synthetic data and the recorded data so as to achieve a maximum cross-correlation in frequency dependent time windows; and updating the velocity model using FWI with a cost function based on the time-shifts, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 10 is allowed because the closest prior art, D’AFONSECA et al. [US Patent Application Publication 2016/0320505 Al], fails to anticipate or render obvious determine time-shifts between the synthetic data and the recorded data so as to achieve a maximum cross-correlation there-between in frequency- dependent time windows, and to update the velocity model using FWI with a cost function based on the time-shifts, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 19 is allowed because the closest prior art, D’AFONSECA et al. [US Patent Application Publication 2016/0320505 Al], fails to anticipate or render obvious generating class reflectivity models by reverse-time migration for each offset class using a current velocity model, and a synthetic dataset by demigration of the class reflectivity models; generating a residual dataset based on a comparison of the synthetic and the recorded datasets; generating a velocity model update based on the residual dataset; and updating the current velocity model using a low-wavenumber component of the velocity model update, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/
Primary Examiner, Art Unit 2862